Exhibit 10.5

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 13,
2008, by and among ISONICS CORPORATION, a California corporation (the
“Company”), and the undersigned Buyers listed on Schedule I attached
hereto (each, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.            In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Buyers (i) notes (the
“Notes”), and (ii) warrants (the “Warrants”), which will be exercisable to
purchase shares of Company’s common stock, no par value per share (the “Common
Stock,” as exercised, collectively, the “Warrant Shares”).  Capitalized terms
not defined herein shall have the meaning ascribed to them in the Securities
Purchase Agreement.

 

B.            To induce the Buyers to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws and other rights as
provided for herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyers hereby
agree as follows:

 


1.             DEFINITIONS.


 

As used in this Agreement, the following terms shall have the following
meanings:

 

(A)           “EFFECTIVENESS DEADLINE” MEANS, WITH RESPECT TO A REGISTRATION
STATEMENT FILED HEREUNDER, THE 120TH CALENDAR DAY FOLLOWING THE DATE FILED,
PROVIDED, HOWEVER, IN THE EVENT THE COMPANY IS NOTIFIED BY THE U.S. SECURITIES
AND EXCHANGE COMMISSION (“SEC”) THAT ONE OF THE ABOVE REGISTRATION STATEMENTS
WILL NOT BE REVIEWED OR IS NO LONGER SUBJECT TO FURTHER REVIEW AND COMMENTS, THE
EFFECTIVENESS DATE AS TO SUCH REGISTRATION STATEMENT SHALL BE THE FIFTH TRADING
DAY FOLLOWING THE DATE ON WHICH THE COMPANY IS SO NOTIFIED IF SUCH DATE PRECEDES
THE DATES REQUIRED ABOVE.

 

(B)           “FILING DEADLINE” MEANS, WITH RESPECT TO THE INITIAL REGISTRATION
STATEMENT REQUIRED HEREUNDER, THE 30TH CALENDAR DAY FOLLOWING THE DATE THE
COMPANY RECEIVES A FILING NOTICE PROVIDED THE COMPANY IS ELIGIBLE TO FILE THE
INITIAL REGISTRATION STATEMENT.

 

(C)           “FILING NOTICE” MEANS A WRITTEN NOTICE FROM THE BUYER TO THE
COMPANY TO FILE A REGISTRATION STATEMENT AND STATING THE NUMBER OF REGISTRABLE
SECURITIES TO BE INCLUDED ON SUCH REGISTRATION STATEMENT.

 

--------------------------------------------------------------------------------


 

(D)           “PERSON” MEANS A CORPORATION, A LIMITED LIABILITY COMPANY, AN
ASSOCIATION, A PARTNERSHIP, AN ORGANIZATION, A BUSINESS, AN INDIVIDUAL, A
GOVERNMENTAL OR POLITICAL SUBDIVISION THEREOF OR A GOVERNMENTAL AGENCY.

 

(E)           “PROSPECTUS” MEANS THE PROSPECTUS INCLUDED IN A REGISTRATION
STATEMENT (INCLUDING, WITHOUT LIMITATION, A PROSPECTUS THAT INCLUDES ANY
INFORMATION PREVIOUSLY OMITTED FROM A PROSPECTUS FILED AS PART OF AN EFFECTIVE
REGISTRATION STATEMENT IN RELIANCE UPON RULE 430A PROMULGATED UNDER THE
SECURITIES ACT), AS AMENDED OR SUPPLEMENTED BY ANY PROSPECTUS SUPPLEMENT, WITH
RESPECT TO THE TERMS OF THE OFFERING OF ANY PORTION OF THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION STATEMENT, AND ALL OTHER AMENDMENTS AND
SUPPLEMENTS TO THE PROSPECTUS, INCLUDING POST-EFFECTIVE AMENDMENTS, AND ALL
MATERIAL INCORPORATED BY REFERENCE OR DEEMED TO BE INCORPORATED BY REFERENCE IN
SUCH PROSPECTUS.

 

(F)            “REGISTRABLE SECURITIES” MEANS ALL (I) OF THE WARRANT SHARES
ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANTS, (II) ANY ADDITIONAL SHARES
ISSUABLE IN CONNECTION WITH ANY ANTI-DILUTION PROVISIONS IN THE WARRANTS
(WITHOUT GIVING EFFECT TO ANY LIMITATIONS ON EXERCISE SET FORTH IN THE WARRANTS)
AND (III) ANY SHARES OF COMMON STOCK ISSUED OR ISSUABLE WITH RESPECT TO THE
WARRANT SHARES, OR THE WARRANTS AS A RESULT OF ANY STOCK SPLIT, DIVIDEND OR
OTHER DISTRIBUTION, RECAPITALIZATION OR SIMILAR EVENT OR OTHERWISE, WITHOUT
REGARD TO ANY LIMITATIONS ON EXERCISE OF THE WARRANTS.

 

(G)           “REGISTRATION STATEMENT” MEANS THE REGISTRATION STATEMENTS
REQUIRED TO BE FILED HEREUNDER (INCLUDING ANY ADDITIONAL REGISTRATION STATEMENTS
CONTEMPLATED BY SECTION 3(C)), INCLUDING (IN EACH CASE) THE PROSPECTUS,
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR PROSPECTUS,
INCLUDING PRE- AND POST-EFFECTIVE AMENDMENTS, ALL EXHIBITS THERETO, AND ALL
MATERIAL INCORPORATED BY REFERENCE OR DEEMED TO BE INCORPORATED BY REFERENCE IN
SUCH REGISTRATION STATEMENT.

 

(H)           “RULE 415” MEANS RULE 415 PROMULGATED BY THE SEC PURSUANT TO THE
SECURITIES ACT, AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME, OR ANY SIMILAR
RULE OR REGULATION HEREAFTER ADOPTED BY THE SEC  HAVING SUBSTANTIALLY THE SAME
PURPOSE AND EFFECT AS SUCH RULE.

 


2.             REGISTRATION.


 

(A)           THE COMPANY’S REGISTRATION OBLIGATIONS SET FORTH IN THIS SECTION 2
INCLUDING ITS OBLIGATIONS TO FILE REGISTRATION STATEMENTS (PROVIDED THE COMPANY
IS ELIGIBLE TO FILE THE REGISTRATION STATEMENT) UPON RECEIPT OF FILING NOTICES,
OBTAIN EFFECTIVENESS OF REGISTRATION STATEMENTS, AND MAINTAIN THE CONTINUOUS
EFFECTIVENESS OF REGISTRATION STATEMENT THAT HAVE BEEN DECLARED EFFECTIVE SHALL
BEGIN ON THE DATE HEREOF AND CONTINUE UNTIL ALL THE REGISTRABLE SECURITIES HAVE
BEEN SOLD OR MAY PERMANENTLY BE SOLD WITHOUT ANY RESTRICTIONS PURSUANT TO
RULE 144, AS DETERMINED BY THE COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN
OPINION LETTER TO SUCH EFFECT, ADDRESSED AND ACCEPTABLE TO THE COMPANY’S
TRANSFER AGENT AND THE AFFECTED HOLDERS (THE “REGISTRATION PERIOD”).

 

(B)           ANYTIME DURING THE REGISTRATION PERIOD, THE BUYER SHALL HAVE THE
RIGHT TO DELIVER TO THE COMPANY A FILING NOTICE WHICH SHALL TRIGGER THE
COMPANY’S OBLIGATIONS TO FILE A

 

--------------------------------------------------------------------------------


 

REGISTRATION STATEMENT AS SET FORTH BELOW (PROVIDED THE COMPANY IS ELIGIBLE TO
FILE THE REGISTRATION STATEMENT).

 

(C)           AFTER RECEIPT OF A FILING NOTICE, THE COMPANY SHALL, ON OR PRIOR
TO THE FILING DEADLINE, PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT
ON FORM S-1 OR SB-2 (OR, IF THE COMPANY IS THEN ELIGIBLE, ON FORM S-3) COVERING
THE RESALE BY THE BUYER OF ALL OF THE REGISTRABLE SECURITIES SET FORTH IN SUCH
FILING NOTICE.  EACH REGISTRATION STATEMENT SHALL CONTAIN THE “SELLING
STOCKHOLDERS” AND “PLAN OF DISTRIBUTION” SECTIONS IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT A AND CONTAIN ALL THE REQUIRED DISCLOSURES SET FORTH
ON EXHIBIT B.  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE EACH REGISTRATION
STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN THE EFFECTIVENESS DEADLINE.  BY 9:30 AM ON THE DATE FOLLOWING THE
DATE OF EFFECTIVENESS, THE COMPANY SHALL FILE WITH THE SEC IN ACCORDANCE WITH
RULE 424 UNDER THE 1933 ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION WITH
SALES PURSUANT TO SUCH REGISTRATION STATEMENT.  PRIOR TO THE FILING OF THE
REGISTRATION STATEMENT WITH THE SEC, THE COMPANY SHALL FURNISH A DRAFT OF THE
REGISTRATION STATEMENT TO THE BUYER FOR THEIR REVIEW AND COMMENT.  THE BUYER
SHALL FURNISH COMMENTS ON THE REGISTRATION STATEMENT TO THE COMPANY WITHIN
TWENTY-FOUR (24) HOURS OF THE RECEIPT THEREOF FROM THE COMPANY.

 

(D)           DURING THE REGISTRATION PERIOD, THE COMPANY SHALL (I) PROMPTLY
PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE
AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION STATEMENT AND THE PROSPECTUS USED
IN CONNECTION WITH A REGISTRATION STATEMENT, WHICH PROSPECTUS IS TO BE FILED
PURSUANT TO RULE 424 PROMULGATED UNDER THE SECURITIES ACT, AS MAY BE NECESSARY
TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE
REGISTRATION PERIOD, (II) PREPARE AND FILE WITH THE SEC ADDITIONAL REGISTRATION
STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER THE SECURITIES ACT ALL OF THE
REGISTRABLE SECURITIES; (II) CAUSE THE RELATED PROSPECTUS TO BE AMENDED OR
SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT (SUBJECT TO THE TERMS OF THIS
AGREEMENT), AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424;
(III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM
THE SEC WITH RESPECT TO A REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND AS
PROMPTLY AS REASONABLY POSSIBLE PROVIDE THE BUYERS TRUE AND COMPLETE COPIES OF
ALL CORRESPONDENCE FROM AND TO THE SEC RELATING TO A REGISTRATION STATEMENT
(PROVIDED THAT THE COMPANY MAY EXCISE ANY INFORMATION CONTAINED THEREIN WHICH
WOULD CONSTITUTE MATERIAL NON-PUBLIC INFORMATION AS TO ANY BUYER WHICH HAS NOT
EXECUTED A CONFIDENTIALITY AGREEMENT WITH THE COMPANY); AND (IV) COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH REGISTRATION STATEMENT
UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED
OF IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR
SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION STATEMENT.  IN THE CASE OF
AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE
FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 3(D)) BY
REASON OF THE COMPANY’S FILING A REPORT ON FORM 10-K, FORM 10-Q OR FORM 8-K OR
ANY ANALOGOUS REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), THE COMPANY SHALL INCORPORATE SUCH REPORT BY REFERENCE INTO THE
REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR
SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE EXCHANGE ACT REPORT IS
FILED WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR SUPPLEMENT THE
REGISTRATION STATEMENT.

 

--------------------------------------------------------------------------------


 

(E)           REDUCTION OF REGISTRABLE SECURITIES INCLUDED IN A REGISTRATION
STATEMENT. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, IN THE EVENT THAT THE SEC
REQUIRES THE COMPANY TO REDUCE THE NUMBER OF REGISTRABLE SECURITIES TO BE
INCLUDED IN A REGISTRATION STATEMENT IN ORDER TO ALLOW THE COMPANY TO RELY ON
RULE 415 WITH RESPECT TO A REGISTRATION STATEMENT, THEN THE COMPANY SHALL BE
OBLIGATED TO INCLUDE IN SUCH REGISTRATION STATEMENT (WHICH MAY BE A SUBSEQUENT
REGISTRATION STATEMENT IF THE COMPANY NEEDS TO WITHDRAW A REGISTRATION STATEMENT
AND REFILE A NEW REGISTRATION STATEMENT IN ORDER TO RELY ON RULE 415) ONLY SUCH
LIMITED PORTION OF THE REGISTRABLE SECURITIES AS THE SEC SHALL PERMIT.  ANY
REGISTRABLE SECURITIES THAT ARE EXCLUDED IN ACCORDANCE WITH THE FOREGOING TERMS
ARE HEREINAFTER REFERRED TO AS “CUT BACK SECURITIES.”  TO THE EXTENT CUT BACK
SECURITIES EXIST, AS SOON AS MAY BE PERMITTED BY THE SEC, THE COMPANY SHALL BE
REQUIRED TO FILE A REGISTRATION STATEMENT COVERING THE RESALE OF THE CUT BACK
SECURITIES (SUBJECT ALSO TO THE TERMS OF THIS SECTION) AND SHALL USE BEST
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE AS
PROMPTLY AS PRACTICABLE THEREAFTER.

 


3.             RELATED OBLIGATIONS.


 

(A)           THE COMPANY SHALL, NOT LESS THAN THREE (3) TRADING DAYS PRIOR TO
THE FILING OF EACH REGISTRATION STATEMENT AND NOT LESS THAN ONE (1) TRADING DAY
PRIOR TO THE FILING OF ANY RELATED AMENDMENTS AND SUPPLEMENTS TO ALL
REGISTRATION STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-K), FURNISH TO
EACH BUYER COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS
(OTHER THAN THOSE INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE) WILL
BE SUBJECT TO THE REASONABLE AND PROMPT REVIEW OF SUCH BUYERS, THE COMPANY SHALL
NOT FILE A REGISTRATION STATEMENT OR ANY SUCH PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO TO WHICH THE BUYERS SHALL REASONABLY OBJECT IN GOOD FAITH;
PROVIDED THAT, THE COMPANY IS NOTIFIED OF SUCH OBJECTION IN WRITING NO LATER
THAN TWO (2) TRADING DAYS AFTER THE BUYERS HAVE BEEN SO FURNISHED COPIES OF A
REGISTRATION STATEMENT.

 

(B)           THE COMPANY SHALL FURNISH TO EACH BUYER WHOSE REGISTRABLE
SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE, (I) AT
LEAST ONE (1) COPY OF SUCH REGISTRATION STATEMENT AS DECLARED EFFECTIVE BY THE
SEC AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES,
ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, ALL EXHIBITS AND EACH
PRELIMINARY PROSPECTUS, (II) TEN (10) COPIES OF THE FINAL PROSPECTUS INCLUDED IN
SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO (OR SUCH
OTHER NUMBER OF COPIES AS SUCH BUYER MAY REASONABLY REQUEST) AND (III) SUCH
OTHER DOCUMENTS AS SUCH BUYER MAY REASONABLY REQUEST FROM TIME TO TIME IN ORDER
TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH BUYER.

 

(C)           THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REGISTER AND QUALIFY
THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS IN THE UNITED STATES AS ANY
BUYER REASONABLY REQUESTS, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN
EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER
ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES
FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (W) MAKE ANY
CHANGE TO

 

--------------------------------------------------------------------------------


 

ITS ARTICLES OF INCORPORATION OR BY-LAWS, (X) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 3(C), (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION,
OR (Z) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION. 
THE COMPANY SHALL PROMPTLY NOTIFY EACH BUYER WHO HOLDS REGISTRABLE SECURITIES OF
THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF
THE REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE
UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION IN THE UNITED STATES
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING
FOR SUCH PURPOSE.

 

(D)           AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT OR
DEVELOPMENT, THE COMPANY SHALL NOTIFY EACH BUYER IN WRITING OF THE HAPPENING OF
ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN ANY
MATERIAL, NONPUBLIC INFORMATION), AND PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT
TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND
DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO EACH BUYER.  THE
COMPANY SHALL ALSO PROMPTLY NOTIFY EACH BUYER IN WRITING (I) WHEN A PROSPECTUS
OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND
WHEN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME
EFFECTIVE (NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO EACH BUYER
BY FACSIMILE ON THE SAME DAY OF SUCH EFFECTIVENESS), (II) OF ANY REQUEST BY THE
SEC FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED
PROSPECTUS OR RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE
DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD
BE APPROPRIATE.

 

(E)           THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF
ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT,
OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION WITHIN THE UNITED STATES OF AMERICA AND, IF SUCH AN
ORDER OR SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR
SUSPENSION AT THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY EACH BUYER WHO HOLDS
REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE
RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT
OF ANY PROCEEDING FOR SUCH PURPOSE.

 

(F)            IF, AFTER THE EXECUTION OF THIS AGREEMENT, A BUYER BELIEVES,
AFTER CONSULTATION WITH ITS LEGAL COUNSEL, THAT IT COULD REASONABLY BE DEEMED TO
BE AN UNDERWRITER OF REGISTRABLE SECURITIES, AT THE REQUEST OF ANY BUYER, THE
COMPANY SHALL FURNISH TO SUCH BUYER, ON THE DATE OF THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT AND THEREAFTER FROM TIME TO TIME ON SUCH DATES AS A BUYER
MAY REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY
GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN
UNDERWRITTEN PUBLIC OFFERING, AND (II) AN OPINION, DATED AS OF SUCH DATE, OF
COUNSEL REPRESENTING THE COMPANY FOR PURPOSES OF SUCH REGISTRATION STATEMENT, IN
FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC
OFFERING, ADDRESSED TO THE BUYERS.

 

(G)           IF, AFTER THE EXECUTION OF THIS AGREEMENT, A BUYER BELIEVES, AFTER
CONSULTATION WITH ITS LEGAL COUNSEL, THAT IT COULD REASONABLY BE DEEMED TO BE AN
UNDERWRITER OF

 

--------------------------------------------------------------------------------


 

REGISTRABLE SECURITIES, AT THE REQUEST OF ANY BUYER, THE COMPANY SHALL MAKE
AVAILABLE FOR INSPECTION BY (I) ANY BUYER AND (II) ONE (1) FIRM OF ACCOUNTANTS
OR OTHER AGENTS RETAINED BY THE BUYERS (COLLECTIVELY, THE “INSPECTORS”) ALL
PERTINENT FINANCIAL AND OTHER RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND
PROPERTIES OF THE COMPANY (COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY
DEEMED NECESSARY BY EACH INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS
AND EMPLOYEES TO SUPPLY ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY
REQUEST; PROVIDED, HOWEVER, THAT EACH INSPECTOR SHALL AGREE, AND EACH BUYER
HEREBY AGREES, TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE
(EXCEPT TO A BUYER) OR USE  ANY RECORD OR OTHER INFORMATION WHICH THE COMPANY
DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION THE
INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT OR IS OTHERWISE REQUIRED UNDER THE SECURITIES ACT, (B) THE RELEASE OF
SUCH RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA OR ORDER
FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER AGREEMENT OF WHICH
THE INSPECTOR AND THE BUYER HAS KNOWLEDGE.  EACH BUYER AGREES THAT IT SHALL,
UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT
NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE
APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER
FOR, THE RECORDS DEEMED CONFIDENTIAL.

 

(H)           THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE
OF INFORMATION CONCERNING A BUYER PROVIDED TO THE COMPANY UNLESS (I) DISCLOSURE
OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES
LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF
SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH INFORMATION CONCERNING A BUYER IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL
BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT WRITTEN
NOTICE TO SUCH BUYER AND ALLOW SUCH BUYER, AT THE BUYER’S EXPENSE, TO UNDERTAKE
APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER
FOR, SUCH INFORMATION.

 

(I)            THE COMPANY SHALL USE ITS BEST EFFORTS EITHER TO CAUSE ALL THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT (I) TO BE LISTED ON
EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED
BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE OR (II) THE
INCLUSION FOR QUOTATION ON THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
OTC BULLETIN BOARD FOR SUCH REGISTRABLE SECURITIES.  THE COMPANY SHALL PAY ALL
FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS
SECTION 3(I).

 

(J)            THE COMPANY SHALL COOPERATE WITH EACH BUYER WHO HOLDS REGISTRABLE
SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, TO FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND)
REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION
STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH

 

--------------------------------------------------------------------------------


 

DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AS THE BUYERS MAY REASONABLY
REQUEST AND REGISTERED IN SUCH NAMES AS THE BUYERS MAY REQUEST.

 

(K)           THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRABLE
SECURITIES COVERED BY THE APPLICABLE REGISTRATION STATEMENT TO BE REGISTERED
WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE
NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.

 

(L)            THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY
REGISTRATION HEREUNDER.

 

(M)          WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH
COVERS REGISTRABLE SECURITIES IS DECLARED EFFECTIVE BY THE SEC, THE COMPANY
SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE BUYER WHOSE
REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT) CONFIRMATION
THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC IN THE
FORM ATTACHED HERETO AS EXHIBIT C.

 

(N)           THE COMPANY SHALL TAKE ALL OTHER REASONABLE ACTIONS NECESSARY TO
EXPEDITE AND FACILITATE DISPOSITION BY EACH BUYER OF REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT.

 


4.             OBLIGATIONS OF THE BUYERS.


 

(A)           EACH BUYER AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(D) SUCH
BUYER WILL IMMEDIATELY DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES
PURSUANT TO ANY REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES
UNTIL SUCH BUYER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR AMENDED
PROSPECTUS CONTEMPLATED BY SECTION 3(D) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT
OR AMENDMENT IS REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY
SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED CERTIFICATES FOR SHARES OF
COMMON STOCK TO A TRANSFEREE OF A BUYER IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE
SECURITIES WITH RESPECT TO WHICH A BUYER HAS ENTERED INTO A CONTRACT FOR SALE
PRIOR TO THE BUYER’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE HAPPENING OF
ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(D) AND FOR WHICH THE BUYER HAS NOT
YET SETTLED.

 

(B)           EACH BUYER COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO IT OR AN
EXEMPTION THEREFROM IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT.

 


5.             EXPENSES OF REGISTRATION.


 

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

 

--------------------------------------------------------------------------------


 


6.             INDEMNIFICATION.

 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

(A)           TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND
HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH BUYER, THE DIRECTORS,
OFFICERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH PERSON, IF
ANY, WHO CONTROLS ANY BUYER WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE
ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL
(COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY
ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE
FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER
REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED, WHETHER OR
NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”),
TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR
PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON: (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF THE
OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION IN
WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY FINAL
PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE
MADE, NOT MISLEADING; OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY
OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER LAW, INCLUDING, WITHOUT
LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION THERE UNDER
RELATING TO THE OFFER OR SALE OF THE REGISTRABLE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH
(III) BEING, COLLECTIVELY, “VIOLATIONS”).  THE COMPANY SHALL REIMBURSE THE
BUYERS AND EACH SUCH CONTROLLING PERSON PROMPTLY AS SUCH EXPENSES ARE INCURRED
AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR DISBURSEMENTS OR OTHER REASONABLE
EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(A): (X) SHALL NOT APPLY TO
A CLAIM BY AN INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH
OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING
TO THE COMPANY BY SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE IN CONNECTION WITH
THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR
SUPPLEMENT THERETO; (Y) SHALL NOT BE AVAILABLE TO THE EXTENT SUCH CLAIM IS BASED
ON A FAILURE OF THE BUYER TO DELIVER OR TO CAUSE TO BE DELIVERED THE PROSPECTUS
MADE AVAILABLE BY THE COMPANY, IF SUCH PROSPECTUS WAS TIMELY MADE AVAILABLE BY
THE COMPANY PURSUANT TO SECTION 3(C); AND (Z) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF
THE REGISTRABLE SECURITIES BY THE BUYERS PURSUANT TO SECTION 9 HEREOF.

 

(B)           IN CONNECTION WITH A REGISTRATION STATEMENT, EACH BUYER AGREES TO
SEVERALLY AND NOT JOINTLY INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE SAME
EXTENT AND IN THE

 

--------------------------------------------------------------------------------


 

SAME MANNER AS IS SET FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS,
EACH OF ITS OFFICERS, EMPLOYEES, REPRESENTATIVES, OR AGENTS AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT (EACH AN “INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED
DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE
OUT OF OR IS BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO
THE EXTENT, THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH BUYER EXPRESSLY FOR USE IN
CONNECTION WITH SUCH REGISTRATION STATEMENT; AND, SUBJECT TO SECTION 6(D), SUCH
BUYER WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM; PROVIDED, HOWEVER,
THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6(B) AND THE AGREEMENT
WITH RESPECT TO CONTRIBUTION CONTAINED IN SECTION 7 SHALL NOT APPLY TO AMOUNTS
PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR
WRITTEN CONSENT OF SUCH BUYER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD;
PROVIDED, FURTHER, HOWEVER, THAT THE BUYER SHALL BE LIABLE UNDER THIS
SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM OR INDEMNIFIED DAMAGES AS DOES NOT
EXCEED THE NET PROCEEDS TO SUCH BUYER AS A RESULT OF THE SALE OF REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.  SUCH INDEMNITY SHALL REMAIN
IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF
SUCH INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE
SECURITIES BY THE BUYERS PURSUANT TO SECTION 9.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS
SECTION 6(B) WITH RESPECT TO ANY PROSPECTUS SHALL NOT INURE TO THE BENEFIT OF
ANY INDEMNIFIED PARTY IF THE UNTRUE STATEMENT OR OMISSION OF MATERIAL FACT
CONTAINED IN THE PROSPECTUS WAS CORRECTED AND SUCH NEW PROSPECTUS WAS DELIVERED
TO EACH BUYER PRIOR TO SUCH BUYER’S USE OF THE PROSPECTUS TO WHICH THE CLAIM
RELATES.

 

(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM,
SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6,
DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF,
AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE
EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE (1) COUNSEL FOR SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING PARTY,
IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING PARTY, THE
REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING  INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND
ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  THE INDEMNIFIED
PARTY OR INDEMNIFIED PERSON SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN
CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE
INDEMNIFYING PARTY AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION
REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WHICH
RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING PARTY SHALL KEEP THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY APPRISED AT ALL TIMES AS TO THE
STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO.  NO
INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY

 

--------------------------------------------------------------------------------


 

ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT;
PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD,
DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY
OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT
INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF
TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY
IN RESPECT TO SUCH CLAIM OR LITIGATION.  FOLLOWING INDEMNIFICATION AS PROVIDED
FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS
OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE. 
THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A
REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.

 

(D)           THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.

 

(E)           THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO
(I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.

 


7.             CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: 
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 


8.             REPORTS UNDER THE EXCHANGE ACT.


 

With a view to making available to the Buyers the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Buyers to sell securities of the Company to
the public without registration (“Rule 144”), and as a material inducement to
the Buyer’s purchase of the Notes, the Company represents, warrants, and
covenants to the following:

 

(A)           THE COMPANY IS SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13
OR 15(D) OF THE EXCHANGE ACT AND HAS FILED ALL REQUIRED REPORTS UNDER SECTION 13
OR 15(D) OF THE

 

--------------------------------------------------------------------------------


 

EXCHANGE ACT DURING THE 12 MONTHS PRIOR TO THE DATE HEREOF (OR FOR SUCH SHORTER
PERIOD THAT THE ISSUER WAS REQUIRED TO FILE SUCH REPORTS), OTHER THAN FORM 8-K
REPORTS

 

(B)           DURING THE REGISTRATION PERIOD, THE COMPANY SHALL FILE WITH THE
SEC IN A TIMELY MANNER ALL REQUIRED REPORTS UNDER SECTION 13 OR 15(D) OF THE
EXCHANGE ACT (IT BEING UNDERSTOOD THAT NOTHING HEREIN SHALL LIMIT THE COMPANY’S
OBLIGATIONS UNDER THE SECURITIES PURCHASE AGREEMENT) AND SUCH REPORTS SHALL
CONFORM TO THE REQUIREMENT OF THE EXCHANGE ACT AND THE SEC FOR FILING THEREUNDER
EXCEPT TO THE EXTENT (I) THE COMPANY IS UNABLE  TO ISSUE A MANAGEMENT’S
ASSESSMENT ON THE COMPANY’S INTERNAL CONTROL OF FINANCIAL REPORTING OR REPORTS A
MATERIAL WEAKNESS IN DISCLOSURE CONTROLS RESULTING FROM THE COMPANY’S INABILITY
TO INSTALL A FRAMEWORK FOR SUCH ASSESSMENT AS REQUIRED BY §404 OF THE
SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS THEREUNDER, AND
(II) THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ISSUE A REPORT ON
THE COMPANY’S FINANCIAL STATEMENTS INCLUDING A GOING CONCERN QUALIFICATION OR,
FOLLOWING A DISCUSSION WITH THE SEC, ARE UNWILLING TO ISSUE ANY REPORT ON OR
REVIEW OF THE COMPANY’S FINANCIAL STATEMENTS (EACH OF (I) AND (II) A “404
FAILURE”).  THE PARTIES HERETO ACKNOWLEDGE THAT AS A RESULT OF A 404 FAILURE,
THE SEC COULD REFUSE TO ACKNOWLEDGE THE FILING OF A REPORT REQUIRED UNDER
SECTION 13 OR 15(D) OF THE EXCHANGE ACT.

 

(C)           THE COMPANY SHALL FURNISH TO EACH BUYER SO LONG AS SUCH BUYER OWNS
REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE
COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, (II) A
COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER
REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION
AS MAY BE REASONABLY REQUESTED TO PERMIT THE BUYERS TO SELL SUCH SECURITIES
PURSUANT TO RULE 144 WITHOUT REGISTRATION.

 


9.             AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Buyers who then
hold at least two-thirds (2/3) of the Registrable Securities.  Any amendment or
waiver effected in accordance with this Section 9 shall be binding upon each
Buyer and the Company.  No such amendment shall be effective to the extent that
it applies to fewer than all of the holders of the Registrable Securities.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 


10.           MISCELLANEOUS.


 

(A)           A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES
WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE
SECURITIES OR OWNS THE RIGHT TO RECEIVE THE REGISTRABLE SECURITIES.  IF THE
COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO (2) OR
MORE PERSONS WITH RESPECT TO THE SAME REGISTRABLE SECURITIES, THE COMPANY SHALL
ACT UPON THE BASIS OF INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE
REGISTERED OWNER OF SUCH REGISTRABLE SECURITIES.

 

--------------------------------------------------------------------------------


 

(B)           NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS SET FORTH ON SCHEDULE
10(B) ATTACHED HERETO, NEITHER THE COMPANY NOR ANY OF ITS SECURITY HOLDERS
(OTHER THAN THE BUYERS IN SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE SECURITIES
OF THE COMPANY IN THE INITIAL REGISTRATION STATEMENT OTHER THAN THE REGISTRABLE
SECURITIES.  THE COMPANY SHALL NOT FILE ANY OTHER REGISTRATION STATEMENTS UNTIL
THE INITIAL REGISTRATION STATEMENT REQUIRED HEREUNDER IS DECLARED EFFECTIVE BY
THE SEC, PROVIDED THAT THIS SECTION 10(B) SHALL NOT PROHIBIT THE COMPANY FROM
FILING AMENDMENTS TO REGISTRATION STATEMENTS ALREADY FILED.

 

(C)           PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME THERE IS NOT AN
EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE REGISTRABLE SECURITIES AND
THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH THE SEC A REGISTRATION
STATEMENT RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS
UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4
OR FORM S-8 (EACH AS PROMULGATED UNDER THE SECURITIES ACT) OR THEIR THEN
EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH
ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN
CONNECTION WITH THE STOCK OPTION OR OTHER EMPLOYEE BENEFIT PLANS, THEN THE
COMPANY SHALL SEND TO EACH BUYER A WRITTEN NOTICE OF SUCH DETERMINATION AND, IF
WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF SUCH NOTICE, ANY SUCH BUYER SHALL SO
REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION STATEMENT ALL
OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH BUYER REQUESTS TO BE REGISTERED;
PROVIDED, HOWEVER, THAT, THE COMPANY SHALL NOT BE REQUIRED TO REGISTER ANY
REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 10(C) THAT ARE ELIGIBLE FOR
RESALE PURSUANT TO RULE 144(K) PROMULGATED UNDER THE SECURITIES ACT OR THAT ARE
THE SUBJECT OF A THEN EFFECTIVE REGISTRATION STATEMENT.

 

(D)           ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

 

If to the Company, to:

 

Isonics Corporation

 

 

5906 McIntyre Street

 

 

Golden, CO 80403

 

 

Attn: Chairman

 

 

Telephone: (303) 279-7900

 

 

Facsimile: (303) 279-7300

 

 

 

With Copy to:

 

Burns, Figa & Will, P.C.

 

 

Suite 1000, 6400 South Fiddlers Green Circle

 

 

Greenwood Village, CO 80112

 

 

Attn: Herrick K. Lidstone, Jr., Esq.

 

 

Telephone: (303) 796-2626

 

 

Facsimile: (303) 796-2777

 

If to an Buyer, to its address and facsimile number on the Schedule of Buyers
attached hereto, with copies to such Buyer’s representatives as set forth on the
Schedule of Buyers or to such

 

--------------------------------------------------------------------------------


 

other address and/or facsimile number and/or to the attention of such other
person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
courier or overnight courier service shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(E)           FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY,
SHALL NOT OPERATE AS A WAIVER THEREOF.

 

(F)            THE LAWS OF THE STATE OF CALIFORNIA SHALL GOVERN ALL ISSUES
CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND THE BUYERS AS ITS
STOCKHOLDERS.  ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW JERSEY OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW JERSEY.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPERIOR COURTS OF THE STATE OF
NEW JERSEY, SITTING IN HUDSON COUNTY, NEW JERSEY AND FEDERAL COURTS FOR THE
DISTRICT OF NEW JERSEY SITTING NEWARK, NEW JERSEY, FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(G)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.

 

(H)           THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

--------------------------------------------------------------------------------


 

(I)            THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO
THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT
BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.

 

(J)            EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND
PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL
SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS THE OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(K)           THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE
LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF
STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

(L)            THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE
BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their signature
page to this Registration Rights Agreement to be duly executed as of the date
first above written.

 

 

COMPANY:

 

ISONICS CORPORATION

 

 

 

By:

 

 

Name:

Gregory A. Meadows

 

Title:

Vice President/Assistant Secretary

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their signature
page to this Registration Rights Agreement to be duly executed as of the date
first above written.

 

 

BUYER:

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

By:

 

 

Name:

Mark Angelo

 

Title:

Portfolio Manager

 

--------------------------------------------------------------------------------


 

Execution Copy

 

SCHEDULE I

 

SCHEDULE OF BUYERS

 

Buyer

 

Address/Facsimile
Number of Buyer

 

Address/Facsimile
Number of Buyer’s
Representative

 

 

 

 

 

YA Global Investments, L.P.

 

101 Hudson Street – Suite 3700

 

101 Hudson Street – Suite 3700

 

 

Jersey City, NJ 07303

 

Jersey City, NJ 07303

 

 

Facsimile:  (201) 985-8266

 

Facsimile:  (201) 985-8266

 

 

 

 

Attention: David Gonzalez, Esq.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SELLING STOCKHOLDERS

 

AND PLAN OF DISTRIBUTION

 

Selling Stockholders

 

The shares of Common Stock being offered by the selling stockholders are
issuable upon exercise of the warrants.  For additional information regarding
the issuance of those warrants, see “Private Placement of Warrants” above.  We
are registering the shares of Common Stock in order to permit the selling
stockholders to offer the shares for resale from time to time.  Except as
otherwise notes and except for the ownership of the warrants issued pursuant to
the Securities Purchase Agreement, the selling stockholders have not had any
material relationship with us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders.  The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
warrants, as of                 , 200  , assuming exercise of the warrants held
by the selling stockholders on that date, without regard to any limitations on
conversions or exercise.

 

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least
                       shares of common stock issued or issuable to the selling
stockholders pursuant to the Securities Purchase Agreement.  Because the
exercise price of the warrants may be adjusted, the number of shares that will
actually be issued may be more or less than the number of shares being offered
by this prospectus.  The fourth column assumes the sale of all of the shares
offered by the selling stockholders pursuant to this prospectus.

 

Under the terms of the warrants, a selling stockholder may not exercise the
warrants to the extent such conversion or exercise would cause such selling
stockholder, together with its affiliates, to beneficially own a number of
shares of Common Stock which would exceed 4.99% of our then outstanding shares
of Common Stock following such conversion or exercise, excluding for purposes of
such determination shares of Common Stock issuable upon exercise of the warrants
which have not been exercised.  The number of shares in the second column does
not reflect this limitation.  The selling stockholders may sell all, some or
none of their shares in this offering.  See “Plan of Distribution.”

 

--------------------------------------------------------------------------------


 

Execution Copy

 

Name of Selling Stockholder

 

Number of Shares Owned
Prior to Offering

 

Maximum Number of Shares
to be Sold Pursuant to this
Prospectus

 

Number of Shares Owned
After Offering

 

 

 

 

 

 

 

YA Global Investments, L.P. (1)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           YA Global Investments, L.P. is a Cayman Island exempt limited
partnership.  YA Global is managed by Yorkville Advisors, LLC.  Investment
decisions for Yorkville Advisors are made by Mark Angelo, its portfolio manager.

 

--------------------------------------------------------------------------------


 

Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the
                     or any other stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These sales may be at
fixed or negotiated prices.  A Selling Stockholder may use any one or more of
the following methods when selling shares:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  a combination of any such methods of sale; or

 

·                  any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

 

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also enter into option or other

 

--------------------------------------------------------------------------------


 

transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a

 

--------------------------------------------------------------------------------


 

copy of this prospectus to each purchaser at or prior to the time of the sale
(including by compliance with Rule 172 under the Securities Act).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OTHER DISCLOSURES

 

See attachment provided separately. 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Attention:

 

Re:                               ISONICS CORPORATION

 

Ladies and Gentlemen:

 

We are counsel to Isonics Corporation, a California corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) entered into by and
among the Company and the Buyers named therein (collectively, the “Buyers”). 
Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Buyers (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement) under the Securities Act of 1933, as amended (the “Securities Act”). 
In connection with the Company’s obligations under the Registration Rights
Agreement, on                                  , the Company filed a
Registration Statement on Form                  (File
No. 333-                          ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Buyers as a selling stockholder there under.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

 

Very truly yours,

 

 

 

[Law Firm]

 

 

 

By:

 

 

cc:           [LIST NAMES OF BUYERS]

 

--------------------------------------------------------------------------------